UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/16_ Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 72.0% Argentina 3.7% Argentine Bonos del Tesoro, 18.20%, 10/03/21 224,189,000 ARS $ 14,176,765 16.00%, 10/17/23 56,207,000 ARS 3,450,421 senior note, 15.50%, 10/17/26 296,433,000 ARS 18,130,402 35,757,588 Brazil 12.4% Letra Tesouro Nacional, Strip, 1/01/19 23,180 a BRL 5,457,212 7/01/19 11,330 a BRL 2,527,052 Nota Do Tesouro Nacional, 10.00%, 1/01/21 65,655 a BRL 18,397,030 10.00%, 1/01/23 5,510 a BRL 1,505,767 10.00%, 1/01/25 78,513 a BRL 21,156,626 10.00%, 1/01/27 28,973 a BRL 7,717,720 b Index Linked, 6.00%, 5/15/17 231 a BRL 200,550 b Index Linked, 6.00%, 5/15/19 3,255 a BRL 2,824,817 b Index Linked, 6.00%, 8/15/22 24,329 a BRL 20,956,375 b Index Linked, 6.00%, 5/15/23 12,641 a BRL 10,940,443 b Index Linked, 6.00%, 8/15/24 6,860 a BRL 5,935,328 b Index Linked, 6.00%, 8/15/50 23,895 a BRL 20,765,008 118,383,928 Colombia 3.4% Government of Colombia, senior bond, 7.75%, 4/14/21 983,000,000 COP 334,780 4.375%, 3/21/23 149,000,000 COP 42,041 9.85%, 6/28/27 237,000,000 COP 90,187 Titulos de Tesoreria, B, 7.75%, 9/18/30 42,526,700,000 COP 14,087,607 senior bond, B, 11.25%, 10/24/18 2,117,000,000 COP 744,441 senior bond, B, 11.00%, 7/24/20 1,144,000,000 COP 421,766 senior bond, B, 7.00%, 5/04/22 2,218,000,000 COP 726,292 senior bond, B, 10.00%, 7/24/24 11,381,000,000 COP 4,315,453 senior bond, B, 7.50%, 8/26/26 24,039,300,000 COP 7,943,719 senior bond, B, 6.00%, 4/28/28 13,165,000,000 COP 3,781,781 senior note, B, 7.00%, 9/11/19 1,258,000,000 COP 412,773 32,900,840 India 4.6% Government of India, senior bond, 7.80%, 5/03/20 231,200,000 INR 3,541,172 senior bond, 8.35%, 5/14/22 68,200,000 INR 1,085,316 senior bond, 9.15%, 11/14/24 387,000,000 INR 6,530,194 senior bond, 8.33%, 7/09/26 476,000,000 INR 7,796,546 senior bond, 8.15%, 11/24/26 104,000,000 INR 1,694,500 senior note, 7.28%, 6/03/19 9,000,000 INR 134,996 senior note, 8.12%, 12/10/20 206,600,000 INR 3,221,442 senior note, 7.80%, 4/11/21 639,700,000 INR 9,891,326 senior note, 7.16%, 5/20/23 42,900,000 INR 654,016 senior note, 8.83%, 11/25/23 579,400,000 INR 9,580,900 44,130,408 Indonesia 9.2% Government of Indonesia, 6.125%, 5/15/28 3,157,000,000 IDR 196,839 FR34, 12.80%, 6/15/21 64,492,000,000 IDR 5,594,397 FR35, 12.90%, 6/15/22 42,438,000,000 IDR 3,788,966 FR36, 11.50%, 9/15/19 32,651,000,000 IDR 2,627,958 FR43, 10.25%, 7/15/22 4,826,000,000 IDR 390,816 FR48, 9.00%, 9/15/18 4,494,000,000 IDR 338,483 FR52, 10.50%, 8/15/30 3,390,000,000 IDR 294,103 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) senior bond, 9.00%, 3/15/29 45,298,000,000 IDR 3,542,956 senior bond, 8.75%, 5/15/31 39,064,000,000 IDR 3,025,101 senior bond, FR31, 11.00%, 11/15/20 145,557,000,000 IDR 11,824,992 senior bond, FR39, 11.75%, 8/15/23 2,703,000,000 IDR 236,843 senior bond, FR42, 10.25%, 7/15/27 3,595,000,000 IDR 302,943 senior bond, FR44, 10.00%, 9/15/24 1,618,000,000 IDR 131,923 senior bond, FR46, 9.50%, 7/15/23 49,800,000,000 IDR 3,941,008 senior bond, FR47, 10.00%, 2/15/28 1,052,000,000 IDR 87,909 senior bond, FR53, 8.25%, 7/15/21 144,200,000,000 IDR 10,783,752 senior bond, FR56, 8.375%, 9/15/26 320,919,000,000 IDR 24,153,295 senior bond, FR59, 7.00%, 5/15/27 11,689,000,000 IDR 804,279 senior bond, FR61, 7.00%, 5/15/22 13,189,000,000 IDR 936,684 senior bond, FR63, 5.625%, 5/15/23 16,137,000,000 IDR 1,050,795 senior bond, FR70, 8.375%, 3/15/24 149,967,000,000 IDR 11,231,614 senior note, FR66, 5.25%, 5/15/18 5,394,000,000 IDR 386,067 senior note, FR69, 7.875%, 4/15/19 28,078,000,000 IDR 2,073,866 87,745,589 Malaysia 1.9% Government of Malaysia, senior bond, 3.814%, 2/15/17 10,700,000 MYR 2,398,659 senior bond, 4.24%, 2/07/18 10,828,000 MYR 2,443,840 senior note, 3.394%, 3/15/17 11,592,000 MYR 2,596,598 senior note, 4.012%, 9/15/17 17,322,000 MYR 3,896,674 senior note, 3.314%, 10/31/17 16,782,000 MYR 3,753,141 senior note, 3.26%, 3/01/18 14,651,000 MYR 3,268,197 18,357,109 Mexico 12.9% Government of Mexico, 7.75%, 12/14/17 10,748,940 c MXN 53,211,326 M, 4.75%, 6/14/18 2,524,900 c MXN 11,991,190 senior note, 8.50%, 12/13/18 6,517,200 c MXN 32,889,245 senior note, M, 5.00%, 12/11/19 5,074,300 c MXN 23,575,061 d Mexican Udibonos, Index Linked, 3.50%, 12/14/17 220,343 e MXN 1,088,588 4.00%, 6/13/19 128,137 e MXN 641,431 2.50%, 12/10/20 101,051 e MXN 483,460 123,880,301 Peru 3.1% Government of Peru, senior bond, 7.84%, 8/12/20 93,349,000 PEN 29,648,332 Philippines 1.5% Government of the Philippines, senior note, 5.875%, 1/31/18 1,480,000 PHP 30,414 3.375%, 8/20/20 9,870,000 PHP 194,378 3-21, 2.875%, 5/22/17 15,570,000 PHP 313,651 5-72, 2.125%, 5/23/18 82,557,000 PHP 1,634,523 7-51, 5.00%, 8/18/18 11,330,000 PHP 231,933 7-56, 3.875%, 11/22/19 578,780,000 PHP 11,667,008 14,071,907 Poland 0.0% † f Government of Poland, FRN, 1.79%, 1/25/21 1,764,000 PLN 411,773 Portugal 0.9% g Government of Portugal, 144A, 5.125%, 10/15/24 8,410,000 8,142,982 South Africa 0.3% Government of South Africa, 8.00%, 1/31/30 13,880,000 ZAR 880,838 7.00%, 2/28/31 2,840,000 ZAR 163,531 8.25%, 3/31/32 9,730,000 ZAR 619,322 8.875%, 2/28/35 8,670,000 ZAR 573,054 Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) R186, 10.50%, 12/21/26 11,480,000 ZAR 893,178 3,129,923 South Korea 11.2% Korea Monetary Stabilization Bond, senior note, 1.25%, 8/02/18 107,000,000 KRW 90,185 1.33%, 10/02/18 13,730,000,000 KRW 11,579,051 Korea Treasury Bond, senior note, 2.00%, 12/10/17 6,590,000,000 KRW 5,615,228 1.50%, 6/10/19 9,710,100,000 KRW 8,205,048 2.75%, 9/10/19 895,000,000 KRW 779,888 1.25%, 12/10/19 2,725,000,000 KRW 2,283,040 2.00%, 3/10/21 73,403,200,000 KRW 62,568,631 1.375%, 9/10/21 19,675,400,000 KRW 16,326,084 107,447,155 Sri Lanka 1.5% Government of Sri Lanka, 10.60%, 7/01/19 797,850,000 LKR 5,235,736 10.60%, 9/15/19 159,240,000 LKR 1,044,741 8.00%, 11/01/19 31,420,000 LKR 192,248 11.20%, 7/01/22 55,890,000 LKR 359,122 A, 9.00%, 5/01/21 677,230,000 LKR 4,086,903 A, 11.00%, 8/01/21 470,110,000 LKR 3,025,634 13,944,384 h Supranational 1.0% Inter-American Development Bank, senior bond, 7.50%, 12/05/24 185,000,000 MXN 9,114,795 Ukraine 4.4% g Government of Ukraine, 144A, 7.75%, 9/01/19 1,338,000 1,298,730 7.75%, 9/01/20 5,725,000 5,460,219 7.75%, 9/01/21 4,246,000 3,994,000 7.75%, 9/01/22 5,431,000 5,050,966 7.75%, 9/01/23 4,871,000 4,475,231 7.75%, 9/01/24 5,431,000 4,935,421 7.75%, 9/01/25 5,431,000 4,888,280 7.75%, 9/01/26 4,521,000 4,057,597 7.75%, 9/01/27 5,431,000 4,833,590 i,j VRI, GDP Linked Securities, 5/31/40 11,154,000 3,305,990 42,300,024 Total Foreign Government and Agency Securities (Cost $748,238,397) 689,367,038 Short Term Investments 18.8% Foreign Government and Agency Securities 6.7% Colombia 0.1% Colombian Tes Corto Plazo, Strip, 3/14/17 - 9/12/17 1,812,000,000 COP 568,230 Malaysia 1.6% k Bank of Negara Monetary Note, 4/20/17 - 9/19/17 71,720,000 MYR 15,789,446 k Malaysia Treasury Bill, 1/20/17 200,000 MYR 44,606 15,834,052 Mexico 2.4% k Mexico Treasury Bill, 1/19/17 - 11/09/17 49,232,610 l MXN 22,935,463 Philippines 2.6% k Philippine Treasury Bill, 8/09/17 1,075,000,000 PHP 21,201,003 Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) 12/07/16 - 9/27/17 PHP Total Foreign Government and Agency Securities (Cost $69,993,722) Total Investments before Money Market Funds (Cost $818,232,119) Shares Money Market Funds (Cost $116,658,552) 12.1% United States 12.1% i,m Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $934,890,671) 90.8% Other Assets, less Liabilities 9.2% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Principal amount is stated in 100 Mexican Peso Units. d Principal amount of security is adjusted for inflation. e Principal amount is stated in 100 Unidad de Inversion Units. f The coupon rate shown represents the rate at period end. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2016, the aggregate value of these securities was $50,443,006, representing 5.3% of net assets. h A supranational organization is an entity formed by two or more central governments through international treaties. i Non-income producing. j The principal represents the notional amount. See Note 3 regarding value recovery instruments. k The security is traded on a discount basis with no stated coupon rate. l Principal amount is stated in 10 Mexican Peso Units. m See Note 6 regarding investments in affiliated management investment companies. Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) At November 30,,2016, the Fund had the follow ing forw ard exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 12/02/16 $ - $ ) Euro GSCO Sell 12/02/16 - South Korean Won HSBK Buy 12/02/16 - ) South Korean Won HSBK Sell 12/02/16 - ) Euro BZWS Sell 12/05/16 - Chilean Peso DBAB Buy 12/06/16 - Chilean Peso DBAB Sell 12/06/16 - Euro HSBK Sell 12/08/16 - Japanese Yen HSBK Sell 12/09/16 - Australian Dollar JPHQ Sell 12/12/16 - ) Chilean Peso DBAB Buy 12/12/16 - ) Chilean Peso MSCO Buy 12/12/16 - ) Japanese Yen CITI Sell 12/12/16 - Australian Dollar JPHQ Sell 12/13/16 - ) Japanese Yen DBAB Sell 12/13/16 - Japanese Yen HSBK Sell 12/13/16 - Japanese Yen JPHQ Sell 12/13/16 - Australian Dollar CITI Sell 12/14/16 - Australian Dollar JPHQ Sell 12/14/16 - ) South Korean Won CITI Sell 12/15/16 - Australian Dollar CITI Sell 12/16/16 - ) Japanese Yen HSBK Sell 12/16/16 - Australian Dollar CITI Sell 12/20/16 - ) South Korean Won DBAB Sell 12/20/16 - Euro BZWS Sell 12/22/16 - Euro MSCO Sell 12/23/16 - Euro JPHQ Sell 12/29/16 - Euro HSBK Sell 1/09/17 - Euro JPHQ Sell 1/09/17 - Japanese Yen GSCO Sell 1/10/17 - ) Japanese Yen JPHQ Sell 1/10/17 ) Chilean Peso JPHQ Buy 1/11/17 - ) Euro BZWS Sell 1/11/17 - Euro HSBK Sell 1/11/17 - Euro MSCO Sell 1/11/17 - Euro SCNY Sell 1/11/17 - Japanese Yen BZWS Sell 1/11/17 - Chilean Peso DBAB Buy 1/12/17 - ) Euro BOFA Sell 1/12/17 - Euro JPHQ Sell 1/13/17 - Japanese Yen BZWS Sell 1/13/17 - Chilean Peso DBAB Buy 1/17/17 - ) Euro BZWS Sell 1/17/17 - Euro JPHQ Sell 1/17/17 - Japanese Yen CITI Sell 1/17/17 - ) Malaysian Ringgit DBAB Buy EUR 1/17/17 - ) Chilean Peso DBAB Buy 1/18/17 - ) Chilean Peso GSCO Buy 1/18/17 - ) Euro GSCO Sell 1/18/17 - Indian Rupee JPHQ Buy EUR 1/18/17 - Indonesian Rupiah JPHQ Buy AUD 1/19/17 - Japanese Yen HSBK Sell 1/19/17 - Japanese Yen SCNY Sell 1/19/17 - Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) Chilean Peso DBAB Buy 1/20/17 - ) Euro BZWS Sell 1/20/17 - Euro JPHQ Sell 1/23/17 - Japanese Yen DBAB Sell 1/23/17 - ) Malaysian Ringgit DBAB Buy EUR 1/23/17 - ) Malaysian Ringgit JPHQ Buy EUR 1/23/17 - ) Chilean Peso DBAB Buy 1/24/17 - ) Chilean Peso JPHQ Buy 1/24/17 - ) Japanese Yen JPHQ Sell 1/25/17 - Chilean Peso MSCO Buy 1/27/17 - ) Euro BZWS Sell 1/27/17 - Euro GSCO Sell 1/27/17 - Indian Rupee DBAB Buy 1/27/17 - ) Japanese Yen JPHQ Sell 1/27/17 - ) Malaysian Ringgit DBAB Buy EUR 1/27/17 - ) Chilean Peso DBAB Buy 1/30/17 - ) Euro CITI Sell 1/30/17 - Chilean Peso DBAB Buy 1/31/17 - ) Euro BOFA Sell 1/31/17 - Euro GSCO Sell 1/31/17 - Indian Rupee HSBK Buy EUR 1/31/17 - Japanese Yen HSBK Sell 1/31/17 - ) South Korean Won HSBK Sell 1/31/17 - Euro JPHQ Sell 2/01/17 - Chilean Peso JPHQ Buy 2/06/17 - ) Chilean Peso MSCO Buy 2/06/17 - ) Chilean Peso DBAB Buy 2/08/17 - ) Euro BZWS Sell 2/08/17 - Chilean Peso DBAB Buy 2/09/17 - ) Euro CITI Sell 2/09/17 - Japanese Yen CITI Sell 2/09/17 - ) Euro HSBK Sell 2/10/17 - Japanese Yen CITI Sell 2/10/17 - Euro BZWS Sell 2/13/17 - Euro GSCO Sell 2/13/17 - Euro CITI Sell 2/14/17 - Euro GSCO Sell 2/14/17 - Euro JPHQ Sell 2/14/17 - Euro SCNY Sell 2/14/17 - Chilean Peso MSCO Buy 2/15/17 - ) Australian Dollar JPHQ Sell 2/16/17 - Euro GSCO Sell 2/16/17 - Euro SCNY Sell 2/16/17 - Japanese Yen GSCO Sell 2/16/17 - Japanese Yen JPHQ Sell 2/16/17 - Chilean Peso DBAB Buy 2/17/17 - ) Euro MSCO Sell 2/17/17 - Chilean Peso JPHQ Buy 2/21/17 - Euro UBSW Sell 2/21/17 - Indonesian Rupiah JPHQ Buy AUD 2/21/17 - South Korean Won CITI Sell 2/21/17 - Chilean Peso JPHQ Buy 2/22/17 - ) Euro BZWS Sell 2/22/17 - Euro JPHQ Sell 2/22/17 - Euro JPHQ Sell 2/23/17 - Euro UBSW Sell 2/23/17 - Mexican Peso HSBK Buy 2/23/17 - ) Chilean Peso DBAB Buy 2/27/17 - ) Chilean Peso MSCO Buy 2/27/17 - ) Euro BOFA Sell 2/27/17 - Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) Euro SCNY Sell 2/27/17 - Japanese Yen HSBK Sell 2/27/17 - Malaysian Ringgit JPHQ Buy EUR 2/27/17 - ) Mexican Peso CITI Buy 2/27/17 - ) Chilean Peso CITI Buy 2/28/17 - Chilean Peso DBAB Buy 2/28/17 - Euro BOFA Sell 2/28/17 - Indian Rupee DBAB Buy EUR 2/28/17 - ) Japanese Yen BZWS Sell 2/28/17 - Japanese Yen JPHQ Sell 2/28/17 - Malaysian Ringgit DBAB Buy EUR 2/28/17 - ) Mexican Peso MSCO Buy 3/01/17 - ) Euro GSCO Sell 3/02/17 18 - Japanese Yen JPHQ Sell 3/03/17 - Chilean Peso DBAB Buy 3/06/17 - ) Japanese Yen HSBK Sell 3/06/17 - Japanese Yen BZWS Sell 3/09/17 - Mexican Peso HSBK Buy 3/10/17 - ) Australian Dollar CITI Sell 3/13/17 - Australian Dollar JPHQ Sell 3/17/17 - ) South Korean Won CITI Sell 3/20/17 - Japanese Yen BZWS Sell 3/21/17 - Japanese Yen CITI Sell 3/23/17 - Japanese Yen MSCO Sell 3/23/17 - Japanese Yen BZWS Sell 3/24/17 - South Korean Won HSBK Sell 3/27/17 - South Korean Won HSBK Sell 3/28/17 - Japanese Yen JPHQ Sell 3/31/17 - Australian Dollar GSCO Sell 4/06/17 - Japanese Yen JPHQ Sell 4/07/17 - Mexican Peso CITI Buy 4/07/17 - ) Japanese Yen HSBK Sell 4/11/17 - Japanese Yen BZWS Sell 4/13/17 - Japanese Yen CITI Sell 4/13/17 - Japanese Yen DBAB Sell 4/13/17 - Japanese Yen BZWS Sell 4/24/17 - Mexican Peso DBAB Buy 4/24/17 - ) South Korean Won HSBK Sell 4/25/17 - South Korean Won HSBK Sell 4/26/17 - South Korean Won HSBK Sell 5/02/17 - Japanese Yen GSCO Sell 5/15/17 - Japanese Yen HSBK Sell 5/15/17 - Japanese Yen SCNY Sell 5/15/17 - South Korean Won CITI Sell 5/15/17 - Japanese Yen MSCO Sell 5/16/17 - Japanese Yen SCNY Sell 5/16/17 - South Korean Won CITI Sell 5/16/17 - Japanese Yen BOFA Sell 5/18/17 - Japanese Yen CITI Sell 5/18/17 - South Korean Won HSBK Sell 5/18/17 - Japanese Yen BOFA Sell 5/19/17 - Japanese Yen HSBK Sell 5/19/17 - Japanese Yen BOFA Sell 5/22/17 - Japanese Yen JPHQ Sell 5/22/17 - South Korean Won DBAB Sell 5/22/17 - Japanese Yen BOFA Sell 5/25/17 - Japanese Yen HSBK Sell 5/25/17 - Mexican Peso JPHQ Buy 5/30/17 - ) Japanese Yen CITI Sell 6/08/17 - Japanese Yen CITI Sell 6/16/17 - Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) Japanese Yen JPHQ Sell 6/16/17 - Japanese Yen DBAB Sell 6/19/17 - Japanese Yen CITI Sell 6/20/17 - Japanese Yen DBAB Sell 6/22/17 - Japanese Yen JPHQ Sell 7/14/17 - Malaysian Ringgit DBAB Buy EUR 7/20/17 - ) Japanese Yen CITI Sell 7/25/17 - Japanese Yen DBAB Sell 7/31/17 - Japanese Yen DBAB Sell 8/18/17 - Japanese Yen HSBK Sell 8/22/17 - Japanese Yen JPHQ Sell 8/22/17 - Japanese Yen BZWS Sell 8/24/17 - Japanese Yen DBAB Sell 8/24/17 - Japanese Yen JPHQ Sell 8/28/17 - Japanese Yen DBAB Sell 8/30/17 - Japanese Yen JPHQ Sell 8/30/17 - Japanese Yen HSBK Sell 9/01/17 - Japanese Yen JPHQ Sell 10/10/17 - Mexican Peso DBAB Buy 10/23/17 - ) Mexican Peso CITI Buy 10/24/17 - ) Japanese Yen CITI Sell 11/09/17 - Japanese Yen CITI Sell 11/14/17 - Japanese Yen JPHQ Sell 11/14/17 - Japanese Yen CITI Sell 11/16/17 - Japanese Yen DBAB Sell 11/21/17 - Mexican Peso CITI Buy 11/24/17 - ) Japanese Yen SCNY Sell 11/27/17 - Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. * In U.S. dollars unless otherw ise indicated. Templeton Global Income Fund Statement of Investments, November 30, 2016 (unaudited) (continued) At November 30, 2016, the Fund had the follow ing interest rate sw ap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH $ 1/22/25 $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 7/02/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 7/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/45 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.378% LCH 11/18/46 - Total Interest Rate Sw ap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ABBREVIATIONS Counterparty/Exchange BOFA Bank of America Corp. BZWS Barclays Bank PLC CITI Citigroup, N.A. DBAB Deutsche Bank AG GSCO Goldman Sachs Group, Inc. HSBK HSBC Bank PLC JPHQ JPMorgan Chase N.A. LCH London Clearing House MSCO Morgan Stanley and Co. Inc. SCNY Standard Chartered Bank UBSW UBS AG Currency AUD Australian Dollar BRL Brazilian Real COP Colombian Peso EUR Euro IDR Indonesian Rupiah INR Indian Rupee EUR Euro JPY Japanese Yen KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Nuevo Sol PHP Phillipine Peso PLN Polish Zloty ZAR South African Rand Selected Portfolio BBA British Bankers Association FRN Floating Rate Note GDP Gross Domestic Product LIBOR London Interbank Offered Rate VRI Value Recovery Instruments Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. As approved by the Funds Board of Trustees (the Board) at a meeting held on July 13, 2016, the Funds fiscal year-end will be changed to December 31st. As a result, the Fund will experience a shortened fiscal year covering the transitional period between the Funds current fiscal year end and December 31, 2016. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Board, the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund's investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At November 30, 2016, the Fund received $8,611,085 in United Kingdom Treasury Bonds and U.S. Treasury Bonds and Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The Fund invests in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. 4. INCOME TAXES At November 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended November 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ - $ $ - $ Short Term Investments Total Investments in Securities $ $ $ - $ Other Financial Instruments: Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments: Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - Total Other Financial Instruments $ - $ $ - $ a For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure other than what has already been disclosed. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 27, 2017 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date February 27, 2017
